Strawbridge J.,

delivered the opinion of the court.
The plaintiff charges the defendant with slandering him, by'saying “he was a rascal, and had sworn falsely, and that he had the documents to show for it;” the words being uttered “wantonly and maliciously,” and claims five thousand dollars damages.
The defendant denies any cause of action being set forth, and generally all the facts.
The charge in the petition has been proved; the jury gave *393a verdict of five hundred dollars in damages, on which judgment was entered, and this appeal taken.
Other systems of law may be referred to for light, when the great and leading principles of equity are in question and our own laws are silent; but the merely arbitrary rules of a foreign system should not be invoked.
A bill of exceptions taken to the refusal of the court to charge the jury as required, and also, to the charge as given, brings before us the whole ground of the defendant’s complaint, viz: That the judge having refused to instruct the jury “that the words laid down in the petition were not of themselves actionable, and that they could not give the plaintiffa verdict, unless actual damage had been shown : That the
words spoken, did not amount to a charge of perjury, and that unless the words amounted to a charge of perjury, they could not find for the plaintiff, unless special damage had been shown : That words of an abusive or offensive character, do not suffice to maintain an action, unless special damage be shown: That unless the words charged, if true, would subject the plaintiff to a criminal prosecution or subject him to punishment, the jury ought to find for the defendant, unless special damages were proved,” which he refused to do, but instrusted them, “that the words were to be understood in the common and popular meaning, and if they charged the plaintiff falsely and maliciously with moral turpitude, so as to injure his character and standing in society, they might find for the plaintiff, without showing any special damage.”
The defendant has had the benefit of an able defence, founded on the common law doctrines of libel, and although all intention to appeal to that source, as introducing it generally into our jurisprudence has been utterly diavowed, yet it cannot escape remark, that there is just as much reason to adopt any other dogma of that system, as the one invoked. The next case coming before us, may depend on some other common law rule, and why shall we reject that, if we assent to this; thus, the whole English law of libel is gradually to be drawn in as authority.
There can be no scruple in referring to any other system for light, where the great and leading principles of equity are in question, and where our own law is silent; but where the merely arbitrary rules of a foreign system are invoked, we should pause, and if our own code has furnished us a rule, it *394is imperative even though it be shown to be defective, and grave and weighty considerations of policy are appealed to in fav°1' °f another. The remedy is in the hands of the legislature.
The Louid-X229if%vhich declares that “every act or man which toUanother,molwhose 'fault 'u happens, to re-^nit^therightto -o-1 "lander-to words “action-require proof of wherTnotactionable, according law rule.
Two articles of the Louisiana Code are referred to as sustaining the plaintiff’s pretensions, viz: article 2294, which declares that “every act of man which causes damage to another, obliges him by whose fault it happened, to repair -it.” If injurious words are uttered, they fall within the terms of dqis provision. ' It does not limit the right to words which, , 1 ° in the language of the bill of exceptions, are “actionable, or which “amount to a charge of perjury,” or “which if true, would subject the party to a criminal prosecution;” nor does it limit the damage to “special” damages; such a conslruction is subversive of the terms “every act,” which causes “damage,” &c. The whole language of the charge required would be senseless to a man unacquainted vyith the disdnctions of the English law.
Another article of the Code, 1928, declares that “although die general rule is, that damages are the amount of the loss the creditor has sustained, or of the gain of which he has been depiived, yet there are cases in which damages may be assessed, without calculating altogether on the pecuniary loss, or the privation of pecuniary gain to the party. Where the contract has for its object the gratification of some intellectual enjoyment, whether in religion, morality, or taste, or some convenience, or other legal gratification, although these are not appreciated in money by the parties, yet damages are due for their breach: a contract for a religious or charitable foundation, a promise of marriage, or an engagement for a work of some of the fine arts, are objects and examples of this rule.”
“In the assessment of damages under this rule, as well as in cases of offences and quasi offences, much discretion must be left to the judge or jury, while in other cases they have none, but are bound to give such damages, under the above rules, as will fully indemnify the creditors, whenever the contract has been broken, &c.”
So, where the plaintiff was charged with having c<S7Vor?i falsely,” and proved that he always supported a good character, upon which there was a verdict of five hundred dollars: Held, that such a charge is in itself presumption of damages, and the law has left the question of damages to the jury, subject of this court'0"
Were the present case without any proof of damage, ihe decision in Stewart vs. Carlin, 2 Louisiana Reports, 75, would furnish a precedent for leaving the verdict of the jury undisturbed. But there is proof that the plaintiff had, since his residence in this neighborhood, “ always supported a good character, and been an industrious honest man.” Though this might not suffice for a show of special damage in the sense of the common law rule, yet it is difficult to come to the conclusion that there was no damage shown. If there be any intellectual enjoyment higher than that of possessing a good name, or gratification greater than the respect of our neighbors, they must be looked for in matters out of the reach of the libeller: such a charge as is stated in the petition, is in itself presumption of damage; in this view, the law has left the damages to the jury, subject to the revision of this court. The majority of the court does not deem them . . .... . i , . disproportioned in this case to the, offence, and are, therefore, for affirming the judgment of the District Court, with costs, Judge Martin, dissenting.
It is, therefore, ordered, that the judgment of the District Court be affirmed, with costs.